FILED
                             NOT FOR PUBLICATION                            DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARMELO DIAZ-ORTEGA,                             No. 09-73755

               Petitioner,                       Agency No. A095-739-699

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               December 14, 2010 **

Before:        GOODWIN, WALLACE and THOMAS, Circuit Judges.

       Petitioner Carmelo Diaz-Ortega, a native and citizen of Guatemala, petitions

for review of a Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s (IJ) decision denying his application for withholding of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      Substantial evidence supports the Board’s denial of withholding of removal

because Diaz-Ortega failed to show his alleged persecutors threatened him on

account of a protected ground. See Ochoa v. Gonzales, 406 F.3d 1166, 1171

(9th Cir. 2005) (holding that social group of business persons resisting criminal

activity is too broad to qualify as a particularized social group for purposes of

asylum and withholding of removal); Singh v. INS, 134 F.3d 962, 967 (9th Cir.

1998) (recognizing that generalized lawlessness and violence between diverse

populations is generally insufficient to support asylum claim).

      Contrary to Diaz-Ortega’s contention that the Board’s decision did not

provide an adequate basis for review and violated his due process rights, the IJ was

not required to discuss every piece of evidence, but only to consider all of the

evidence. 8 C.F.R. § 1208.16(c)(3). Moreover, the Board’s decision contains an

adequate statement of its reasons for denying relief so that this court may properly

conduct its review. See Ghaly v. INS, 58 F.3d 1425, 1430 (9th Cir. 1995).

      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that Diaz-Ortega did not establish a likelihood of torture by, at




                                           2                                    09-73755
the instigation of, or with the consent or acquiescence of the Guatemalan

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                         3                                  09-73755